FILED
                             NOT FOR PUBLICATION                             JUL 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT GONZALEZ SAENZ,                            No. 11-17751

               Plaintiff - Appellant,             D.C. No. 1:09-cv-00557-BAM

  v.
                                                  MEMORANDUM *
D. REEVES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Sandra M. Snyder, Magistrate Judge, Presiding

                              Submitted June 26, 2012 **


Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Plaintiff Robert Gonzalez Saenz appeals pro se the district court’s denial of

his request for preliminary injunctive relief against defendant correctional officer

D. Reeves. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief. The Lands Council v. McNair, 537 F.3d 981, 986

(9th Cir. 2008); see Winter v. Natural Resources Defense Council, 129 S. Ct. 365,

374 (2008) (listing factors for district court to consider); Sports Form, Inc. v.

United Press Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope

of review). We conclude the district court did not abuse its discretion in

dismissing the motion for a preliminary injunction for lack of standing, because

plaintiff had not alleged any conduct by defendant that warranted injunctive relief.

See Lopez v. Candaele, 630 F.3d 775, 785 (9th Cir. 2010) (requiring plaintiff to

allege an injury in fact, causation, and a likelihood that a favorable decision will

redress the alleged injury).

      AFFIRMED.1




      1
        Plaintiff’s request in his notice of appeal for a certificate of appealability is
denied as unnecessary.

                                            2                                       11-17751